Citation Nr: 1026139	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 30 percent for post-
traumatic stress disorders (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969.  He 
received various decorations evidencing combat including the Purple 
Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 RO rating decision that, in pertinent part, 
granted service connection and a 30 percent rating for PTSD, 
effective June 7, 2006.  In May 2010, the Veteran testified at a 
Travel Board hearing at the RO.  

The Board observes that at the May 2010 Board hearing, the Veteran 
appears to have raised the issue of entitlement to service connection 
for prostate cancer, to include as due to Agent Orange exposure.  
That issue is not before the Board, and is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

There is a further VA duty to assist the Veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

The Veteran was last afforded a VA psychiatric examination in 
September 2007.  The diagnoses were PTSD, mild with delayed onset; 
impulse control disorder, not otherwise specified; and cocaine abuse.  
A Global Assessment of Functioning (GAF) score of 55 was assigned.  
The examiner commented that if the Veteran's PTSD was the only 
diagnosis, his GAF score would be estimated to be in the range of 65, 
but that his heavy substance abuse aggravated those symptoms and 
accounted for much more social and occupational difficulty than was 
attributed to the his PTSD.  

The Board notes that the Veteran received treatment for his PTSD 
subsequent to the September 2007 VA psychiatric examination.  For 
example, a November 2007 VA hospital discharge summary related 
diagnoses of PTSD; depressive disorder, not otherwise specified; 
cocaine dependence; opioid dependence; and nicotine dependence.  A 
current GAF score of 45 was assigned at that time.  

An April 2010 VA mental health history and physical report noted that 
the Veteran indicated that he couldn't sleep without medication and 
that he had some suicidal thoughts.  The diagnoses were PTSD; major 
depressive disorder; cannabis dependence; and nicotine dependence.  A 
GAF score of 45 was assigned.  

Additionally, the Board notes that at the May 2010 Board hearing, the 
Veteran specifically testified that he was presently suffering from 
PTSD symptoms including depression, suicidal thoughts and panic 
attacks.  

Further, the Board observes that the Veteran has not been afforded a 
VA psychiatric examination in almost three years.  The record also 
clearly raises a question as to the current severity of his service-
connected PTSD.  Moreover, the Veteran's representative has 
specifically requested that the Veteran be afforded a new 
examination.  Therefore, the Board finds that a current examination 
is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA 
was required to afford a contemporaneous medical examination where 
examination report was approximately two years old); see also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Finally, the Board observes that at the May 2010 Board hearing, the 
Veteran testified that he was receiving benefits from the Social 
Security Administration (SSA).  Additionally, a November 2006 VA 
treatment entry noted that the Veteran reported that he had applied 
for disability benefits from the SSA three to four weeks earlier.  
The United States Court of Appeals for Veterans Claims (Court) has 
made it clear that the records concerning awards of Social Security 
disability benefits are relevant and must be obtained.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  As any SSA records pertaining to 
disability benefits may be relevant to Veteran's claim, they should 
be obtained.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical 
providers who have treated him for his PTSD since 
December 2007.  After receiving this information 
and any necessary releases, contact the named 
medical providers and obtain copies of any 
related medical records which are not already in 
the claims folder.  Specifically, relevant VA 
treatment records (to include any records of 
hospitalization in 2008), which are not already 
in the claims file, since December 2007 should be 
obtained.  

2.  Contact the SSA and obtain copies of all 
medical and other records considered by that 
agency in awarding the Veteran SSA disability 
benefits, along with copies of all related SSA 
decisions.  If SSA records are received on CD, 
all pages of SSA records should be printed out 
and made a part of the claims file.

3.  Schedule the Veteran for a VA examination to 
determine the current severity of his service-
connected PTSD.  The claims folder must be 
provided to and reviewed by the examiner in 
conjunction with the examination.  All signs 
and symptoms of the service-connected PTSD 
should be reported in detail (including all 
information necessary for rating the disability 
under Diagnostic Code 9411).  The examiner 
should also describe the impact of the Veteran's 
PTSD on his occupational and social functioning, 
and specifically opine whether the Veteran's 
PTSD renders him unemployable.  The rationale 
for any opinions expressed should be set forth 
by the examiner.  

4.  Thereafter, review the Veteran's claim for 
entitlement to an initial rating higher than 30 
percent for PTSD.  If the claim is denied, issue 
a supplemental statement of the case to the 
Veteran and his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to 
assist the veteran with the development of his claim.  The appellant 
has the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as well 
as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His cooperation 
in VA's efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2009).


